ITEM 77O Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund On September 11, 2012, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased 6,530 shares of common stock issued by American International Group, Inc. (CUSIP No . 026874784) (the "Common Stock ") at a purchase price of $32.50 per share including an underwriting discountof $0.121875 per share. The Common Stock was purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Wells Fargo Securities, LLC PNC Capital Markets LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Bank of America Merrill Lynch UBS Securities LLC Morgan Stanley & Co. Incorporated SMBC Nikko Mizuho Securities Goldman, Sachs & Co. Barclays Capital Inc. RBC Capital Markets, LLC BNP Paribas Securities Corp. RBS Securities Inc. Santander Investment Securities Inc. HSBC Piper Jaffray & Co. Ramirez & Co., Inc. Standard Chartered The Williams Capital Group, L.P. CastleOak Securities, L.P. Drexel Hamilton ING Lebenthal & Co., LLC Loop Capital Markets Macquarie Capital Natixis Nomura Raymond James Scotia Capital (USA) Inc. Societe Generale UniCredit Capital Markets Atlantic Equities Blaylock Robert Van, LLC C.L. King & Associates Dowling & Partners Securities, LLC Keefe, Bruyette & Woods, Inc. MFR Securities, Inc. Mischler Financial Group, Inc. Sanford C. Bernstein Siebert Capital Markets Sterne Agee Stifel Nicolaus Weisel Toussaint Capital Partners, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction. ITEM 77O Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund On September 11, 2012, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased 8,090 shares of common stock issued by American International Group, Inc. (CUSIP No . 026874784) (the "Common Stock ") at a purchase price of $32.50 per share including an underwriting discountof $0.121875 per share. The Common Stockwas purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Wells Fargo Securities, LLC PNC Capital Markets LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Bank of America Merrill Lynch UBS Securities LLC Morgan Stanley & Co. Incorporated SMBC Nikko Mizuho Securities Goldman, Sachs & Co. Barclays Capital Inc. RBC Capital Markets, LLC BNP Paribas Securities Corp. RBS Securities Inc. Santander Investment Securities Inc. HSBC Piper Jaffray & Co. Ramirez & Co., Inc. Standard Chartered The Williams Capital Group, L.P. CastleOak Securities, L.P. Drexel Hamilton ING Lebenthal & Co., LLC Loop Capital Markets Macquarie Capital Natixis Nomura Raymond James Scotia Capital (USA) Inc. Societe Generale UniCredit Capital Markets Atlantic Equities Blaylock Robert Van, LLC C.L. King & Associates Dowling & Partners Securities, LLC Keefe, Bruyette & Woods, Inc. MFR Securities, Inc. Mischler Financial Group, Inc. Sanford C. Bernstein Siebert Capital Markets Sterne Agee Stifel Nicolaus Weisel Toussaint Capital Partners, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction. ITEM 77O Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund On September 11, 2012, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased 2252.550% senior notes due September 18, 2015 issued by The Royal Bank of Scotland Group plc (CUSIP No . 780099CC9) (the "Senior Notes") at a purchase price of $99.943 per Senior Note including an underwriting discount of $0.30 per Senior Note. The Senior Notes were purchased from RBS Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBS Securities Inc. Citigroup Global Markets Inc. Wells Fargo Securities, LLC BMO Capital Markets nabSecurities, LLC BNY Mellon Capital Markets, LLC CIBC HSBC RBC Capital Markets TD Securities UBS Investment Bank Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction. ITEM 77O Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund On September 5, 2012, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased 2601.250% notes due 2015 issued by Wellpoint, Inc. (CUSIP No . 94973VAZ0) (the "Notes") at a purchase price of $9.959 per Note including an underwriting discount of $0.35 per Note. The Notes were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Fifth Third Securities, Inc. PNC Capital Markets LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Bank of America Merrill Lynch UBS Securities LLC Morgan Stanley & Co. Incorporated SunTrust Robinson Humphrey, Inc. BB&T Capital Markets Huntington Investment Company Mitsubishi UFJ Securities (USA), Inc. SMBC Nikko Mizuho Securities Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction.
